BOYCE F. MARTIN, Jr., Circuit Judge,
dissenting.
I join in Judge Celebrezze’s dissent, but write separately to note my own troubled belief that ERISA is a separate and distinct statutory scheme. Traditionally, the substitution of a party always has been the preferred method of reflecting a change in the named party who represented the interests of others. If the change in this case had taken place immediately upon the removal of one trustee and the concurrent substitution of another trustee, I would accept the argument advanced by the majority. However, that was not the ease here. Mr. Corbin resigned on December 20, 1991. He was not replaced by Mr. Gard until February 25, 1992, a passage of some two months. To me this is not substitution, but resurrection. The difficulty I have with cases like this one is that they involve the potential expiration of a statute of limitations, and an uncertain benefit for employees who were the intended beneficiaries of the insurance plan in question. Under these circumstances, a stricter reading of the ERISA statute is warranted. To me, substitution means substitution, not postponement. The majority has itself distinguished the case of Blackmar v. Lichtenstein, 578 F.2d 1273 (8th Cir.1978), upon which it relies, and in which substitution by a successor trustee was allowed. In that case, unlike here, the departing trustee did not resign, nor was he relieved of responsibility in the litigation until after the successor trustee was appointed.
To me, at least, this case should be remanded to the district court for a determination of precisely what transpired, and who authorized the substitution of the successor trustee. I believe that the record, insofar as these issues are concerned, is totally devoid of support for the conclusion reached by the majority. I therefore respectfully dissent.